Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-15 and 17-24  are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20160127638 A1, hereinafter “Guo”), in view of Suekane et al. (US 20040042791 A1, hereinafter “Suekane”).

Regarding claim 1, Guo teaches a feedback and control method of operating an image capture device operable to capture an image of a scene, the device having a visual display (Figs. 4&8), the method comprising: 
Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring), 
wherein each display component comprises a shape shown on the display for which the dimension that is proportional to the value that is representative of the corresponding image variable extends between a first end to a second end of the display component, and wherein the display components are arranged such that the first end of a display component corresponding to one of the image variables is adjacent to the second end of an immediately preceding display component (Figs. 4C, [0076]: electronic device displays three rotator adjusting controls 44 corresponding to three shooting parameters, respectively, at three different arc positions on the same ring, and each of the rotator adjusting controls 44 is an incomplete ring occupying one third of a complete ring. Also for example, a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation). 
Guo does not teach receiving an input that changes a value that is representative of one of the image variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the image capture device; consequentially adjusting one or more other values that are representative of one or more other variables so that the sum of the values is equal to the pre-defined constant (X); for each of the values that have been adjusted, adjusting the display component that corresponds to the adjusted image variables; and capturing of an image using the image variables as changed by the receiving of the input.
However, Suekane discloses receiving an input that changes a value that is representative of one of the image variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the image capture device; consequentially adjusting one or more other values that are representative of one or more other variables so that the sum of the values is equal to the pre-defined constant (X); for each of the values that have been adjusted, adjusting the display component that corresponds to the adjusted image variables (Fig. 4, [0092]: If the exposure correction level of the image data for display is increased by 1 level by the operation unit 120, then the brightness distribution chart 302 of the display unit 114 is shown in FIG. 4. That is, by increasing the exposure correction level by one level, the brightness of the image data for display is enhanced, and the predetermined brightness distribution 308 is also enhanced, thereby moving toward the center of the brightness value. The set value of the exposure correction displayed at the top of the display unit 114 is +1.0.); and capturing of an image using the image variables as changed by the receiving of the input (Fig. 2, [0087]: the photographer compares the image data for display displayed on the display unit 114 with the brightness distribution chart, and issues a shoot instruction from the operation unit 120 when it is determined that a predetermined exposure has been obtained.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving an input that changes a value that is representative of one of the image variables and consequentially adjusting both the corresponding display component and a corresponding attribute of the image capture device; consequentially adjusting one or more other values that are representative of one or more other variables so that the sum of the values is equal to the pre-defined constant (X); for each of the values that have been adjusted, adjusting the display component that corresponds to the adjusted image variables; and capturing of an image using the image variables as changed by the receiving of the input as taught by Suekane into Guo image device. The suggestion/ motivation for doing so would be to enable to perform reliable and exact exposure correction, by comparing displayed brightness value in distribution map with calculated photometry value (Suekane: [0016]&[0021]).


Regarding claim 2, the Guo and Suekane combination teaches the method of claim 1, in addition Guo discloses wherein the target end point is indicated on the display by a further display component (Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring).

Regarding claim 3, the Guo and Suekane combination teaches the method of claim 1, in addition Suekane discloses wherein the display components comprise correspondingly shaped elements shown by the display (Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring).

Regarding claim 4, the Guo and Suekane combination teaches the method of claim 1, in addition Guo discloses wherein each of display components comprises a circular arc shown on the display, and wherein the length of the arc is proportional to the value that is representative of each image variable (Figs. 4C, [0076]: electronic device displays three rotator adjusting controls 44 corresponding to three shooting parameters, respectively, at three different arc positions on the same ring, and each of the rotator adjusting controls 44 is an incomplete ring occupying one third of a complete ring. Also for example, a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation).

Regarding claim 5, the Guo and Suekane combination teaches the method of claim 4, in addition Suekane discloses wherein when the sum of the representative values is equal to the pre-defined constant (X) the substantially contiguously arranged display components extend around a circumference of a circle (Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring). The suggestion/ motivation for doing so would be to enable to perform reliable and exact exposure correction, by comparing displayed brightness value in distribution map with calculated photometry value (Suekane: [0016]&[0021]).

Regarding claim 7, the Guo and Suekane combination teaches the method of claim 1, in addition Suekane discloses wherein, for any of the values that have been adjusted that are representative of an image variable that is associated with an attribute of the image capture device, adjusting both the display component and attribute of the image capture device that corresponds to the adjusted value (Fig. 4, [0092]: If the exposure correction level of the image data for display is increased by 1 level by the operation unit 120, then the brightness distribution chart 302 of the display unit 114 is shown in FIG. 4. That is, by increasing the exposure correction level by one level, the brightness of the image data for display is enhanced, and the predetermined brightness distribution 308 is also enhanced, thereby moving toward the center of the brightness value. The set value of the exposure correction displayed at the top of the display unit 114 is +1.0.); and capturing of an image using the image variables as changed by the receiving of the input (Fig. 2, [0087]: the photographer compares the image data for display displayed on the display unit 114 with the brightness distribution chart, and issues a shoot instruction from the operation unit 120 when it is determined that a predetermined exposure has been obtained.).

Regarding claim 8, the Guo and Suekane combination teaches the method of claim 1, in addition Guo discloses wherein the factors comprise attributes of an image capture device and conditions that affect scene luminance of the scene (Fig. 4, [0092]: If the exposure correction level of the image data for display is increased by 1 level by the operation unit 120, then the brightness distribution chart 302 of the display unit 114 is shown in FIG. 4. That is, by increasing the exposure correction level by one level, the brightness of the image data for display is enhanced, and the predetermined brightness distribution 308 is also enhanced, thereby moving toward the center of the brightness value. The set value of the exposure correction displayed at the top of the display unit 114 is +1.0.); and capturing of an image using the image variables as changed by the receiving of the input (Fig. 2, [0087]: the photographer compares the image data for display displayed on the display unit 114 with the brightness distribution chart, and issues a shoot instruction from the operation unit 120 when it is determined that a predetermined exposure has been obtained.).

Regarding claim 9, the Guo and Suekane combination teaches the method of  claim 1, in addition the combination discloses wherein the variables comprise aperture size (D), shutter speed (T), and sensitivity (S) of an image sensor of the image capture device (Guo: Figs. 4C, [0076] a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation), and scene luminance (L) for the scene (Suekane: the brightness distribution chart 302 of the display unit 114 is shown in FIG. 4).

Regarding claim 11, the Guo and Suekane combination teaches the method of claim 1, except wherein the pre-defined constant (X) corresponds to a sum of the representative values that results in a captured image having an average luminance equivalent to between 10% and 20% reflectance in visible light, and preferably between 12.5% and 18% reflectance in visible light. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the pre-defined constant (X) corresponds to a sum of the representative values that results in a captured image having an average luminance equivalent to between 10% and 20% reflectance in visible light, and preferably between 12.5% and 18% reflectance in visible light; since it has been held that where the general In re Aller, 105 USPQ 233.

Regarding claim 12, the Guo and Suekane combination teaches the method of claim 1, in addition Guo discloses wherein the values that are representative of each of the variables each positively correlate with the corresponding variable (Figs. 4C, [0076]: electronic device displays three rotator adjusting controls 44 corresponding to three shooting parameters, respectively, at three different arc positions on the same ring, and each of the rotator adjusting controls 44 is an incomplete ring occupying one third of a complete ring. Also for example, a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation).

Regarding claim 13, the Guo and Suekane combination teaches the method of claim 1, in addition Suekane discloses wherein the values that are representative of each of the variables positively correlate with the image luminance of the captured image (Fig. 4, [0092]: If the exposure correction level of the image data for display is increased by 1 level by the operation unit 120, then the brightness distribution chart 302 of the display unit 114 is shown in FIG. 4. That is, by increasing the exposure correction level by one level, the brightness of the image data for display is enhanced, and the predetermined brightness distribution 308 is also enhanced, thereby moving toward the center of the brightness value. The set value of the exposure correction displayed at the top of the display unit 114 is +1.0.).

Regarding claim 14, the Guo and Suekane combination teaches the method of claim 1 and in addition Suekane discloses further comprising: receiving a user input that initiates the capturing of an image using one or more image variables as changed by the receiving of the input (Fig. 2, [0087]: the photographer compares the image data for display displayed on the display unit 114 with the brightness distribution chart, and issues a shoot instruction from the operation unit 120 when it is determined that a predetermined exposure has been obtained).

Regarding claim 15, the Guo and Suekane combination teaches the method of claim 1, in addition Guo discloses wherein the step of determining values that are representative of each of a plurality of variables comprises: obtaining initial values from each of one or more inputs of the image capture device, wherein the inputs are obtained from one or more of user controls of the image capture device, external device connections, and sensors of the image capture device ([0072] In step 401, the electronic device receives a click signal triggered from a viewfinder displayed on the touchscreen. [0074] In step 402, the electronic device simultaneously displays a plurality of rotator adjusting controls corresponding to a plurality of shooting parameters, respectively.).

Regarding claim 17,  claim 17 has been analyzed and rejected with regard to claim 1 and in accordance with Guo 's further teaching on: computer readable medium storing computer interpretable instructions which when interpreted by a programmable computer cause the computer to perform a method in accordance with  claim 1 (Figs. 1&8, [0108]: a non-transitory computer-readable storage medium storing instructions, such as included in the memory 804, executable by the processors 820 of the device 800, for performing the above described methods).

Regarding claim 18, Guo teaches an image capture device that is arranged to capture an image of a scene (Figs. 4&8: device 800), the image capture device comprising: an image sensor; a plurality of inputs; a display; and a processor (Fig. 8, [0099] [0102],: I/O interface 812, processor component 802, multimedia component 808 (includes a LCD, a front-facing camera and/or a rear-facing camera)); wherein the processor is configured to: 
determine values that are representative of each of a plurality of image variables, wherein the plurality of image variables comprises one or more of aperture size (D), or shutter speed (T), or sensitivity (S) of an image sensor of the image capture device, Fig. 4A-4B, [0075]: electronic device displays three rotator adjusting controls 42 corresponding to three shooting parameters, and each of the rotator adjusting controls 42 is an incomplete ring. A first one of the rotator adjusting controls 42 with a minimum radius corresponds to the shooting parameter ISO, a second one of the rotator adjusting controls 42 with a medium radius corresponds to the shooting parameter aperture, and a third one of the rotator adjusting controls 42 with a maximum radius corresponds to the shooting parameter exposure compensation); 
represent each of the image variables on the display using a display component, a dimension of each display component being proportional to the value of the corresponding image variable, and the display components representing each of the image variables being arranged substantially contiguously Figs. 4 A-C, [0072]-[0081]: electronic device simultaneously displays n rotator adjusting controls corresponding to n shooting parameters, respectively, by taking the click position of the click signal as a circle center. For example, the n rotator adjusting controls may each be displayed as one of a complete circle, an incomplete circle, a complete ring, and an incomplete ring);
and cause the image sensor to capture an image using the current image variables (Figs. 4 A-C, [0072]-[0081]: [0078] In step 404, the electronic device adjusts the first shooting parameter according to the sliding touch signal, similar to the above description in connection with step 204 (FIG. 2A). [0079] Steps 403 and 404 may be repeated for any additional shooting parameter the user wishes to adjust.[0080] In step 405, the electronic device receives a shooting trigger signal. For example, after the adjustment of the first shooting parameter and any additional shooting parameter, the electronic device receives the shooting trigger signal when, e.g., the user clicks on a shooting button in a user interface. [0081] In step 406, the electronic device uses the adjusted shooting parameter(s) for imaging, such as taking a picture or recording a video.). 
Guo does not teach wherein the plurality of image variables comprises in addition to the scene luminance (L) for the scene; receive an input that changes one of the values that is representative of one of the image variables, consequentially adjust one or more other values that are representative of other image variables so that the sum of the image variables is equal to the pre-defined constant (X) and, for each of the values that have been adjusted, to adjust the display component that corresponds to the adjusted image variables; and cause the image sensor to capture an image using the current image variables.
However, Suekane discloses wherein the plurality of image variables comprises in addition to the scene luminance (L) for the scene; receive an input that changes one of the values that is representative of one of the image variables, consequentially adjust one or more other values that are representative of other image variables so that the sum of the image variables is equal to the pre-defined constant (X) and, for each of the values that have been adjusted, to adjust the display component that corresponds to the adjusted image variables (Fig. 4, [0092]: If the exposure correction level of the image data for display is increased by 1 level by the operation unit 120, then the brightness distribution chart 302 of the display unit 114 is shown in FIG. 4. That is, by increasing the exposure correction level by one level, the brightness of the image data for display is enhanced, and the predetermined brightness distribution 308 is also enhanced, thereby moving toward the center of the brightness value. The set value of the exposure correction displayed at the top of the display unit 114 is +1.0.); 
Fig. 2, [0087]: the photographer compares the image data for display displayed on the display unit 114 with the brightness distribution chart, and issues a shoot instruction from the operation unit 120 when it is determined that a predetermined exposure has been obtained.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the plurality of image variables comprises in addition to the scene luminance (L) for the scene; receive an input that changes one of the values that is representative of one of the image variables, consequentially adjust one or more other values that are representative of other image variables so that the sum of the image variables is equal to the pre-defined constant (X) and, for each of the values that have been adjusted, to adjust the display component that corresponds to the adjusted image variables; and cause the image sensor to capture an image using the current image variables as taught by Suekane into Guo image device. The suggestion/ motivation for doing so would be to enable to perform reliable and exact exposure correction, by comparing displayed brightness value in distribution map with calculated photometry value (Suekane: [0016]&[0021]).

Regarding claim 19, the Guo and Suekane combination teaches the image capture device of claim 18, in addition Guo discloses wherein the inputs comprise user controls of the image capture device (Figs. 4 A-C, [0072]-[0081]: a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation.).

Regarding claim 20, the Guo and Suekane combination teaches the image capture device of claim 19, in addition Guo discloses wherein the user controls of the image capture device comprise one or more of a touch screen, a touch pad, a voice-user interface, a gesture recognition device, a motion sensing device and manually operated user input devices (Figs. 2A and 4 A-C, [0046]&[0078]:  the electronic device has a touchscreen and the electronic device adjusts the shooting parameter according to a sliding touch signal).

Regarding claim 21, the Guo and Suekane combination teaches the image capture device of claim 19, in addition Guo discloses wherein the inputs further comprise one or more of external device connections, and sensors of the image capture device (Fig. 8, [0098]: an input/output (I/O) interface 812, a sensor component 814, and a communication component 816.).

Regarding claim 22, the Guo and Suekane combination teaches the image capture device of claim 18, in addition Guo discloses wherein the display comprises any of an electronic visual display and a mechanical display (Fig. 8, [0102]: multimedia component 808 includes a screen between the device 800 and a user and for providing an output interface. In some embodiments, the screen may include an liquid crystal display (LCD) and a touch panel (TP)).

Regarding claim 23, the Guo and Suekane combination teaches the image capture device of claim 18, in addition Guo discloses wherein the image capture device comprises a camera device providing the image sensor (Fig. 8, [0102]: multimedia component 808 includes a front-facing camera and/or a rear-facing camera) and a peripheral control device providing the display and one or more of the plurality of inputs, the peripheral control device and the camera device being configured to communicate with one another (Fig. 8, [0106]: communication component 816 is configured to facilitate wired communication or wireless communication between the device 800 and other equipment. The device 800).

Regarding claim 24, the Guo and Suekane combination teaches the image capture device of claim 23, in addition Guo discloses wherein the processor is provided by any of the camera device and the peripheral control device (Fig. 8, [0099]: processor component 802 usually controls the overall operation of the device 800).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Guo and Suekane combination as applied above, in view of Pettersson et al. (US 20170041527 A1, hereinafter “Pettersson”).

Regarding claim 6, the Guo and Suekane combination teaches the method of  claim 1, except wherein each of display components comprises any of a line and parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each image variable.
However, Pettersson discloses wherein each of display components comprises any of a line and parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each image variable (Fig. 3, [0038]: interactive display 300 to display multiple slider interface elements, such as the slider interface elements 306, 304, 302 and 314, for adjusting settings of multiple capture parameters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of display components comprises any of a line and parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each image variable as taught by Pettersson into the Guo and Suekane combination. The suggestion/ motivation for doing so would be to provide an easy way for the user to capture multiple images of a scene with their regular digital cameras while precluding the need to maintain a dedicated bracketing application (Pettersson: [0003]).

Regarding claim 10, the Guo and Suekane combination teaches the method of claim 1, except wherein the variables further comprise flash intensity (F) and optical density of any neutral density filters (ND).
Pettersson discloses wherein the variables further comprise flash intensity (F) and optical density of any neutral density filters (ND) (Fig. 3, [0038]: interactive display 300 to display multiple slider interface elements, such as the slider interface elements 306, 304, 302 and 314, for adjusting settings of multiple capture parameters. It is understood that the first, second and third capture parameters may correspond to different camera capture parameters, such as exposure compensation, white balance, ISO, shutter speed, delay, zoom, aperture, flash, flash color temperature and the like. Moreover, it is noted that various values of the capture parameter settings are associated with various positions along the contour of the linear shape of the respective slider interface elements.).
Therefore, and after considering Pettersson suggestion that flash, flash color temperature and the like. Moreover, various values of the capture parameter settings are associated with various positions along the contour of the linear shape of the respective slider interface elements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein each of display components comprises any of a line and parallelogram shown on the display, and wherein the length of the line or parallelogram is proportional to the value that is representative of each image variable as taught by Pettersson into the Guo and Suekane combination. The suggestion/ motivation for doing so would be to provide an easy way for the user to capture multiple images of a scene with their regular digital cameras while precluding the need to maintain a dedicated bracketing application (Pettersson: [0003]).

16 is rejected under 35 U.S.C. 103 as being unpatentable over the Guo and Suekane combination as applied above, in view of Misawa et al. (US 20190253628 A1, hereinafter “Misawa”).

Regarding claim 16, the Guo and Suekane combination teaches the method of claim 1, in addition Guo discloses wherein the step of representing each of the image variables on a display using a display component comprises any of: for each of the variables, generating a corresponding display component on an electronic visual display of the image capture device Figs. 4 A-C, [0072]-[0081]: display on a screen a first one of the rotator adjusting controls 44 corresponds to the shooting parameter ISO, a second one the rotator adjusting controls 44 corresponds to the shooting parameter aperture, and a third one of rotator adjusting controls 44 corresponds to the shooting parameter exposure compensation.).
the Guo and Suekane combination does not teach for each of the variables, providing a corresponding display component of a mechanical display.
However, Misawa discloses for each of the variables, providing a corresponding display component of a mechanical display (Figs. 4-18, [0173]-[0181]: operation dial 110 comprise a touch sensor 130 and a dial-display 132 are provided on an upper end portion of the inner peripheral part 112. outer peripheral part 114 is supported so as to be rotatable in normal and reverse directions. In FIGS. 5 and 6, an arrow direction (counterclockwise rotation direction) indicated by a reference numeral R+ is referred to as a plus rotation direction, and an arrow direction (clockwise rotation direction) indicated by a reference numeral R− is referred to as a minus rotation direction.).
before the effective filing date of the claimed invention to incorporate for each of the variables, providing a corresponding display component of a mechanical display as taught by Suekane into the Guo and Suekane combination. The suggestion/ motivation for doing so would be to provide the camera having the compact configuration and high operability (Misawa: [0103]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697